             Case 2:20-cv-01022-VCF Document 14 Filed 08/25/20 Page 1 of 13




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   CAROLYN B. CHEN, CSBN 256628
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 977-8956
     Facsimile: (415) 744-0134
 6   E-Mail: carolyn.chen@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                 UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12   LADAWN M. SCHMARDEBECK,                    )
                                                )   Case No.: 2:20-cv-01022-VCF
13                 Plaintiff,                   )
                                                )   UNOPPOSED MOTION FOR EXTENSION OF
14          vs.                                 )   TIME TO FILE CERTIFIED
                                                )   ADMINISTRATIVE RECORD AND ANSWER;
15   ANDREW SAUL,                               )   DECLARATION OF JEBBY RASPUTNIS;
     Commissioner of Social Security,           )   DECLARATION OF CHRISTIANNE VOEGELE
16                                              )
                   Defendant.                   )   (FIRST REQUEST)
17                                              )
18

19

20

21

22

23

24

25

26
               Case 2:20-cv-01022-VCF Document 14 Filed 08/25/20 Page 2 of 13




 1           Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2
     his undersigned attorneys, hereby moves for a sixty-day extension of time to file the Certified
 3
     Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to Plaintiff’s
 4
     Complaint are due to be filed by August 31, 2020.
 5
             In light of the global COVID-19 pandemic, the Social Security Administration (“SSA” or the
 6

 7   “Agency”) has taken the unprecedented step of suspending in-office services to the public:

 8   https://www.ssa.gov/coronavirus/. The Agency is focusing on providing the most critical services by
 9   mail, phone and online to those most in need. SSA is also taking additional steps to protect its employees
10
     and help stop the spread of COVID-19, maximizing social distancing, including significantly limiting
11
     employee access to SSA facilities for health and safety only and has moved toward a temporary virtual
12
     work environment. Electronic processes allow some of SSA’s most critical work to continue with
13

14   minimal interruption; other workloads have been suspended until the health crisis abates or the Agency is

15   able to create new electronic business processes.

16           For purposes of this particular case, the public health emergency pandemic has significantly
17   impacted operations in the Social Security Administration’s Office of Appellate Operations (OAO) in
18
     Falls Church, Virginia. That office is responsible for physically producing the administrative record that
19
     is required to adjudicate the case under Sections 205(g) and (h) of the Social Security Act, 42 U.S.C.
20
     § 405(g) and (h). See SSA Program Operations Manual System GN 03106.025, available at
21

22   https://secure.ssa.gov/apps10/poms.nsf/lnx/0203106025.

23           As detailed in the attached declarations, beginning March 16, 2020, OAO’s staff members began

24   to telework to protect employee health and prevent further spread of COVID-19. At that time, critical in-
25
     person physical tasks associated with preparing the administrative record could not be accomplished. For
26
     example, prior to the COVID-19 pandemic, to safeguard Personally Identifiable Information (PII), all

     Unopposed Mot. for Ext.;
     No. 2:20-cv-01022-VCF                           1
               Case 2:20-cv-01022-VCF Document 14 Filed 08/25/20 Page 3 of 13




 1   hearing recordings, which are part of the administrative record, were downloaded onto compact discs and
 2
     encrypted. OAO securely routed the encrypted discs to a private contractor through a daily pickup and
 3
     delivery service at the Official Duty Station (ODS) in Falls Church, Virginia. The private contractor
 4
     would transcribe the hearing recording and send the paper copy of the hearing transcript back to OAO.
 5
     OAO personnel would then scan the hearing transcript into the electronic record or place the hearing
 6

 7   transcript in the paper case file. Thereafter, OAO personnel would assemble the administrative record in

 8   a prescribed order.
 9           To ensure a continuity of operations, OAO has been actively pursuing mitigation efforts to allow
10
     the remote preparation of administrative records. For cases in which the private contractors were already
11
     in possession of hearing recordings for transcription, with the assistance of the Office of Acquisitions and
12
     Grants (OAG), OAO received approval to receive these transcripts from the private contractors via
13

14   secured email, e.g., using password protection and redacted Social Security Numbers. In April 2020,

15   OAO began receiving such hearing transcripts from private contractors via secured email.

16           For cases in which OAO had not yet submitted recordings to the private contractors before March
17   16, 2020, OAO has been pursuing all available options to obtain transcriptions for these cases. In May
18
     2020, OAO began encrypting hearing recordings and securely emailing them to the contractors for
19
     transcription. Through the month of May, OAO and the contractors worked to resolve technical issues
20
     that arose, particularly with large files. The process is functioning now, albeit at only half of normal
21

22   productivity.

23           Given the volume of pending cases, Defendant requests an extension in which to respond to the

24   Complaint until October 30, 2020. If in sixty days the CAR is not prepared, the Commissioner will file a
25
     status report with the Court as to when he expects the CAR to be completed.
26


     Unopposed Mot. for Ext.;
     No. 2:20-cv-01022-VCF                            2
               Case 2:20-cv-01022-VCF Document 14 Filed 08/25/20 Page 4 of 13




 1           On August 24 to 25, 2020, the undersigned conferred with Plaintiff, who has no opposition to the
 2   requested extension.
 3           It is therefore respectfully requested that Defendant be granted an extension of time to file the CAR
 4   and answer to Plaintiff’s Complaint, through and including October 30, 2020.
 5

 6

 7           Dated: August 25, 2020                        Respectfully submitted,

 8                                                         NICHOLAS A. TRUTANICH
                                                           United States Attorney
 9
                                                           /s/ Carolyn B. Chen
10                                                         CAROLYN B. CHEN
                                                           Special Assistant United States Attorney
11

12

13

14                                                         IT IS SO ORDERED:

15
                                                           HONORABLE CAM FERENBACH
16                                                         UNITED STATES MAGISTRATE JUDGE
17                                                                  8-25-2020
                                                           DATED: ___________________________
18

19

20

21

22

23

24

25

26


     Unopposed Mot. for Ext.;
     No. 2:20-cv-01022-VCF                            3
               Case
               Case2:20-cv-01022-VCF
                    2:20-cv-01022-VCF Document
                                      Document14
                                               13 Filed
                                                  Filed08/25/20
                                                        08/25/20 Page
                                                                 Page55of
                                                                        of13
                                                                           5




 1                                        CERTIFICATE OF SERVICE
 2
             I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused a copy of the foregoing UNOPPOSED
 5
     MOTION FOR EXTENSION OF TIME TO FILE CERTIFIED ADMINISTRATIVE RECORD
 6
     AND ANSWER; DECLARATION OF JEBBY RASPUTNIS; DECLARATION OF
 7   CHRISTIANNE VOEGELE on the date and via the method of service identified below:
 8

 9           CM/ECF:
10
             Hal Taylor
11           223 Marsh Avenue
             Reno, NV 89509
12           Email: haltaylorlawyer@gbis.com
13
     I declare under penalty of perjury that the foregoing is true and correct.
14

15
             Dated: August 31, 2020
16

17                                                         /s/ Carolyn B. Chen
                                                           CAROLYN B. CHEN
18                                                         Special Assistant United States Attorney

19

20

21

22

23

24

25

26


     Unopposed Mot. for Ext.;
     No. 2:20-cv-01022-VCF
        Case
        Case 2:20-cv-01022-VCF
             2:20-cv-01022-VCF Document
                               Document 13-1
                                        14 Filed
                                             Filed08/25/20
                                                   08/25/20 Page
                                                             Page6 1ofof133



                             DECLARATION OF JEBBY RASPUTNIS
                             OFFICE OF APPELLATE OPERATIONS
                             SOCIAL SECURITY ADMINISTRATION

I, JEBBY RASPUTNIS, Executive Director of the Social Security Administration’s Office of
Appellate Operations (OAO), declare and state as follows:

   1) My office is responsible for, among other things, preparing certified copies of

       administrative records (CARs) for Federal court review when claimants appeal the final

       decisions of the Commissioner of Social Security.

   2) Beginning in mid-March, the Social Security Administration restricted physical access to

       our buildings because of the COVID-19 pandemic. In order to protect the health and

       safety of our employees and our community, we have kept our employees on maximum

       telework, only authorizing brief, limited, in-office work since that time. The OAO’s

       office in Falls Church, Virginia office is included in this restriction.

   3) The pandemic has materially affected our ability to prepare CARs. Our usual (pre-

       pandemic) business process required on-site personnel and manual processes. Public

       health concerns and the agency’s resulting transition to a maximum telework

       environment prevented us from adhering to our business process for preparing CARs in

       two main ways:

          a. The agency’s strict rules for protection of personally identifiable information (PII)

              limited the materials we could use, and how we could interact, while teleworking;

              and

          b. The purchase agreements we had in place with transcription typing services called

              for physical pick-up and drop-off of audio recordings and transcripts at the Falls

              Church office.
        Case
        Case 2:20-cv-01022-VCF
             2:20-cv-01022-VCF Document
                               Document 13-1
                                        14 Filed
                                             Filed08/25/20
                                                   08/25/20 Page
                                                             Page7 2ofof133



   4) We cannot complete CARs without the typing services that fulfill our transcription

       contracts. These contractors informed the agency that they also experienced problems

       during the pandemic. For example, one had to close its office in Falls Church, Virginia.

   5) Notwithstanding these and other challenges, the agency has made significant strides in its

       attempts to perfect a virtual CAR preparation process. In April, we started to produce

       some CARs using a new, virtual process. In doing so, we modified purchase agreements,

       developed new technology to keep PII safe using new telework processes, and retrained

       employees.

   6) In May and June, we worked to expand, refine, and improve this process. While we were

       successful in producing CARs through a virtual process, the total number was not

       sufficient to meet the agency’s workload. Specifically, although the process was fully

       virtual and secure, we experienced technical difficulties associated with emailing large

       audio files, and our contractors experienced technical difficulties receiving some files

       from us. We re-examined how we could update processes and technology to handle the

       work in higher volume, while also protecting PII and safeguarding the health and safety

       of our employees and the community. We again revised our processes, revisited

       purchase agreements, and trained staff. Although the current process is working better,

       we now need additional transcription capacity from our transcript typing contractors in

       order to produce enough CARs.

   7) The effects of the COVID-19 pandemic resulted in staffing and processing problems for

       our transcript typing service contractors and these problems take time to resolve. For

       example, as they increase staffing, new employees must pass suitability investigations

       and receive credentials to work on confidential agency transcriptions. The agency is




Page 2 of 3
            Case
            Case 2:20-cv-01022-VCF
                 2:20-cv-01022-VCF Document
                                   Document 13-1
                                            14 Filed
                                                 Filed08/25/20
                                                       08/25/20 Page
                                                                 Page8 3ofof133



           supporting the contractors in hiring new staff by expediting their suitability investigations

           and credentialing. In addition to requesting increased capacity from our existing

           contractors, we are in the process of adding an additional contractor.

     8) As of this writing, in late July 2020, we are steadily increasing our electronic CAR

           production1 and we have the ability to expedite production for high-priority cases.

           Mindful that all claimants deserve Federal court review as soon as possible, we continue

           to increase our productivity and are working to increase the capacity of our transcription

           typing services.

     9) Finally, we have been reaching out to advocates to inform them of our challenges and of

           our continued efforts to meet those challenges and innovate work processes that allow us

           to continue operations while responding to public health and safety concerns. On July

           23, 2020, we met with several representatives from the National Organization of Social

           Security Claimants’ Representatives (NOSSCR). Our commitment is to work in a

           collaborative fashion toward our shared goal of providing CARS in a timely manner and

           eliminating barriers, where possible.




In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.




Dated July 28, 2020                                                          /s/
                                                                             ______________________________
                                                                             Jebby Rasputnis




1
   Approximately 95% of our cases have an electronic file. The other cases have a paper claims file. These paper cases require many hours of in
office work to complete a CAR. Because we continue to limit access to our physical offices due to COVID-19 health concerns, this is a category
of cases that can be addressed, but is particularly challenging.



Page 3 of 3
        Case
        Case 2:20-cv-01022-VCF
             2:20-cv-01022-VCF Document
                               Document 13-2
                                        14 Filed
                                             Filed08/25/20
                                                   08/25/20 Page
                                                             Page9 1ofof135



                         DECLARATION OF CHRISTIANNE VOEGELE
                           OFFICE OF APPELLATE OPERATIONS
                           SOCIAL SECURITY ADMINISTRATION

       I, CHRISTIANNE VOEGELE, Chief of Court Case Preparation and Review Branch 1,

and Acting Chief of Court Case Preparation and Review Branch 3, of the Social Security

Administration’s Office of Appellate Operations (OAO), declare and state as follows:


       (1)     Under direct delegation from the Commissioner of Social Security, the Office of

Hearings Operations (OHO) administers a nationwide hearings program, and OAO administers a

nationwide appeals program. OHO includes the Administrative Law Judges who hold hearings

on claims arising under Titles II and XVI of the Social Security Act, as amended, when a

claimant who is dissatisfied with their administrative determination requests a hearing. OAO

includes the Appeals Council, which reviews claims when a claimant is dissatisfied with the

decision rendered by an Administrative Law Judge. OAO also provides professional and

technical advice to the Deputy Commissioner and Administrative Appeals Judges of the Appeals

Council in the processing of cases in which a claimant has filed a civil action.


       (2)     One function of the Appeals Council is to act on requests for review of hearing

decisions made by Administrative Law Judges and to either grant, deny or dismiss any such

request. Under the regulations of the Social Security Administration, if the Appeals Council

denies a timely request for review of a hearing decision, that hearing decision becomes the “final

decision” within the meaning of, and subject to, the provisions for judicial review in section

205(g) of the Social Security Act, as amended (42 U.S.C. section 405(g)). The first sentence of

that section reads as follows:

       “Any individual, after any final decision of the Commissioner made after a
       hearing to which he was a party, irrespective of the amount in controversy, may



                                          See Next Page
        Case
        Case 2:20-cv-01022-VCF
             2:20-cv-01022-VCF Document
                               Document 14
                                        13-2Filed
                                               Filed
                                                   08/25/20
                                                     08/25/20Page
                                                               Page
                                                                  102ofof13
                                                                          5
                                                                                     Page 2 of 5


       obtain a review of such decision by a civil action commenced within sixty days
       after the mailing to him of notice of such decision or within such further time as
       the Commissioner may allow.***”

       (3)       I am responsible for the processing of claims under Titles II and XVI of the Social

Security Act, as amended, whenever a civil action has been filed in the Fourth, Sixth, Seventh,

Ninth, Eleventh, and District of Columbia judicial circuits. As described below, OAO’s business

processes are true to the best of my knowledge and belief.

       a) If a civil action is properly commenced, the third sentence of 42 U.S.C. 405(g) states

             the following: “As part of the Commissioner’s answer[,] the Commissioner shall file

             a certified copy of the transcript of the record including the evidence upon which the

             findings and decision complained of are based.” On behalf of the Commissioner of

             the Social Security Administration, OAO personnel are responsible for preparing a

             certified copy of the transcript of the record.

       b) Upon notification of the civil action by the U.S. Attorney’s Office or the Social

             Security Administration’s Office of General Counsel, OAO personnel must locate

             and retrieve the plaintiff’s claim(s) file, which is in either a paper or electronic

             format. The file contains both evidentiary and procedural documents, and the

             recording of any hearing held before an Administrative Law Judge.

       c) Upon locating the file, OAO personnel determines if the claimant timely filed the

             civil action and, if so, routes the recording of the hearing to a private contractor for

             transcription.

       d) Historically and prior to the COVID-19 pandemic, to safeguard Personally

             Identifiable Information (PII), all hearing recordings were downloaded onto compact

             discs, and these discs were encrypted. OAO securely routed the encrypted discs to a




                                             See Next Page
Case
Case 2:20-cv-01022-VCF
     2:20-cv-01022-VCF Document
                       Document 14
                                13-2Filed
                                       Filed
                                           08/25/20
                                             08/25/20Page
                                                       Page
                                                          113ofof13
                                                                  5
                                                                        Page 3 of 5


   private contractor through a daily pickup and delivery service at the Official Duty

   Station (ODS) in Falls Church, Virginia. The contractor is responsible for all tasks

   necessary for transcription typing services. It is estimated that an average hearing

   lasts 45 minutes and results in an average of 33 pages of transcript. Each transcript

   contains a certification statement by a transcriber and proofreader. Transcription of a

   hearing recording can take up to 20 business days, but is generally transcribed in 5-10

   business days. After the contractor transcribed the hearing recording, a paper copy of

   the hearing transcript was sent back via a delivery service to the ODS in Falls Church,

   Virginia. OAO personnel would then scan the hearing transcript into the electronic

   record or place the hearing transcript in the paper case file. Thereafter, OAO

   personnel would assemble the administrative record in a prescribed order.

e) Most cases are adjudicated using the Social Security Administration’s Electronic

   Disability Collect System (EDCS). Even using EDCS, most cases historically

   required physical, in-house scanning and uploading of hearing transcripts. This work

   was performed at the ODS.

f) Even for cases using EDCS that are in electronic format, many jurisdictions require

   encrypted compact discs and paper copies of the certified administrative record. All

   paper copies are produced at the ODS, and all compact discs and paper copies are

   shipped via United States Parcel Service from the ODS.

g) Due to the COVID-19 pandemic, OAO staff are not currently authorized to report to

   the office due to health and safety concerns. On or about March 16, 2020, OAO

   began working remotely. Consequently, OAO had been unable to complete certified

   administrative records on any cases that required in-office work at the ODS,




                                 See Next Page
Case
Case 2:20-cv-01022-VCF
     2:20-cv-01022-VCF Document
                       Document 14
                                13-2Filed
                                       Filed
                                           08/25/20
                                             08/25/20Page
                                                       Page
                                                          124ofof13
                                                                  5
                                                                         Page 4 of 5


   including any cases in which the transcript(s) of the hearing recording(s) had not

   already been uploaded to the electronic file.

h) To ensure a continuity of operations, OAO has been actively pursuing mitigation

   efforts to allow the remote preparation of as many administrative records as possible.

       a. For cases in which the private contractors were already in possession of

           hearing recordings for transcription, with the assistance of the Office of

           Acquisitions and Grants (OAG), OAO received approval to receive these

           transcripts from the private contractors via secured email, e.g., using password

           protection and redacted Social Security Numbers. In April 2020, OAO began

           receiving such hearing transcripts from private contractors via secured email.

       b. Subsequently, OAO consulted with OAG and the Office of the General

           Counsel, and obtained approval for a new process to replace encrypted

           compact discs. In May 2020, OAO began encrypting hearing recordings and

           securely emailing them to the contractors for transcription. Through the

           month of May, OAO and the contractors worked to resolve technical issues

           that arose, particularly with large files. The process is functioning now, albeit

           at a fraction of normal productivity.

i) OAO plans to continue to explore all options available to complete the preparation of

   certified electronic records during the COVID-19 pandemic.

j) OAO generally prioritizes the preparation of the certified administrative records

   based on receipt dates, with the oldest receipt dates processed first. OAO will work

   to ensure the oldest pending cases, including court remands and final decisions, are

   given priority processing.




                                  See Next Page
        Case
        Case 2:20-cv-01022-VCF
             2:20-cv-01022-VCF Document
                               Document 14
                                        13-2Filed
                                               Filed
                                                   08/25/20
                                                     08/25/20Page
                                                               Page
                                                                  135ofof13
                                                                          5
                                                                               Page 5 of 5


In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.




June 17, 2020
__________________                           ________________________________________
Date                                         CHRISTIANNE VOEGELE
